Citation Nr: 0108363	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  95-10 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to an increased rating evaluation for a service-
connected heart disability associated with myocarditis, 
arrhythmia, and cardiomegalia, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had active military service from November 8, 1972 
to November 22, 1985, when he was retired due to disability.

The claims file contains a report of a March 1986 rating 
decision wherein entitlement to service connection for 
recurrent cardiac arrhythmia associated with cardiomyopathy 
and myocarditis was granted effective November 23, 1985.

On March 29, 1993, the veteran filed a claim of entitlement 
to increased compensation benefits for his service-connected 
heart disease.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In March 1994, the RO continued a 30 percent rating 
evaluation for the veteran's service-connected heart 
disability.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.  The issue 
perfected an appeal included entitlement to a separate 
compensable evaluation for his hypertension disability which 
had previously been rated together with his heart disability.

The Board remanded the case to the RO for further development 
and adjudicative actions in March 1997.

In June 1998 the RO granted the veteran a separate 
compensable evaluation for hypertension (10 percent) 
effective March 29, 1993.  The RO also granted entitlement to 
an increased evaluation of 60 percent for heart disease 
effective from March 29, 1993, and 100 percent effective from 
July 28, 1997.  The veteran had requested a separate 
compensable evaluation and that was provided on remand and, 
accordingly, this was a full grant of the issue sought on 
appeal.  

The Board remanded the case to the RO for further development 
and adjudicative actions in June 1998, and construed the 
issue as permanency of a 100 percent schedular evaluation for 
heart disease, but acknowledged that the veteran had not been 
given the criteria pertaining to thereto by the RO.

By rating action dated in April 2000, the RO proposed a 
reduction of the 100 percent rating evaluation for the 
veteran's service-connected heart disability to 60 percent, 
and denied entitlement to an evaluation in excess of 10 
percent for the separately rated hypertension.  The veteran 
was given notice of the proposal to reduce benefits, and of 
the continuation of a 10 percent evaluation for hypertension 
by letter dated in June 2000.  In July 2000 the veteran 
expressed his discontent with the proposal to reduce the 
evaluation for his heart disease from 100 percent to 60 
percent, and the continued 10 percent evaluation for 
hypertension.  

By letter dated in August 2000 the RO advised the veteran 
that it had accepted his July 2000 correspondence as a notice 
of disagreement with the continued 10 percent evaluation for 
hypertension, but that his disagreement could not be accepted 
with respect to the proposal to reduce the evaluation of his 
heart disease from 100 percent to 60 percent until the final 
decision was made.  

In August 2000 the RO reduced the evaluation for heart 
disease from 100 percent to 60 percent disabling 
prospectively effective November 1, 2000.  On notification to 
the veteran of the above action, the RO also included a 
statement of the case as to continued entitlement to the 100 
percent evaluation for heart disease, and the continued 
evaluation of 10 percent for hypertension.  The veteran was 
advised that if the statement of the case contained an issue 
which was not included in his previous Substantive Appeal, he 
had 60 days from issuance of the statement of the case with 
which to perfect his appeal.  The veteran did not file a 
substantive appeal as to either issue.  Accordingly, the 
issues of continued entitlement or permanency of entitlement 
to a 100 percent rating for heart disease and an evaluation 
in excess of 10 percent for hypertension are not before the 
Board for appellate review.




The Board has determined that the only issue properly before 
the Board for appellate review is entitlement to an 
evaluation in excess of 60 percent for heart disease (other 
than during the period of time wherein the veteran was rated 
as 100 percent disabled for such disability), and such claim 
is addressed fully below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's cardiomyopathy is manifested by 
echocardiographic left ventricular ejection fraction of 40 
percent, with limitation in walking by onset of dyspnea and 
dizziness.

3.  Recent VA examination demonstrated the veteran could do 3 
to 5 METs of activity.

4.  Neither the old or new regulations governing the rating 
of cardiovascular disorders, effective January 12, 1998, are 
more favorable to the veteran.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for a 
heart disability associated with myocarditis, arrhythmia, and 
cardiomegalia have not been met. 38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7000 (as in 
effect prior to January 12, 1998), as amended by 38 C.F.R. § 
4.104, Diagnostic Codes 7000, 7020 (effective January 12, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matters

The veteran is seeking a rating evaluation greater than 60 
percent for his service-connected heart disability.  He 
asserts that his heart disability is more disabling than 
reflected by the current rating evaluation.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which are generally relevant 
to this case; briefly describe the factual background of the 
claim; and then proceed to analyze the issue and render a 
decision.


Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Depart of Veterans Affairs with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet filed as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).

In pertinent part, the new law provides that upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5102).
The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(1)-(3).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (A) identify the records the 
Secretary is unable to obtain, (B) briefly explain the 
efforts that the Secretary made to obtain those records, and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)(1)-(3)).


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.  

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2000).  The 
Court has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

During pendency of this appeal, the diagnostic criteria for 
rating cardiovascular disorders were amended by regulatory 
changes in the law.  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Accordingly, the Board will consider both former and 
amended criteria and will apply the criteria most favorable 
to him.  Id.


The veteran's service-connected heart disability is currently 
rated as 60 percent disabling pursuant to Diagnostic Code 
7020 which provides the rating criteria for cardiomyopathy.

Under the former criteria, a 100 percent rating evaluation 
would be warranted where there was active rheumatic heart 
disease, with ascertainable cardiac manifestation, for a 
period of six months.  A 100 percent evaluation would also be 
warranted where there is inactive rheumatic heart disease 
with definite enlargement of the heart confirmed by 
roentgenogram and clinically; dyspnea on slight exertion; 
rales, pretibial pitting at the end of the day or other 
definite signs of congestive failure; with more than 
sedentary employment precluded.  

A 60 percent evaluation may be assigned for inactive 
rheumatic heart disease when the heart is definitely 
enlarged; severe dyspnea on exertion, elevation of systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; more than 
light manual labor precluded.  

A 30 percent evaluation may be assigned from the termination 
of an established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for 3 years, or diastolic murmur 
with characteristic EKG manifestations or definitely 
enlarged.  

A 10 percent evaluation is appropriate where there is 
inactive rheumatic heart disease with identifiable valvular 
lesion, slight, if any dyspnea, the heart not enlarged; 
following established active rheumatic heart disease. 
38 C.F.R. § 4.104, Diagnostic Code 7000 (as in effect prior 
to January 12, 1998).

Under the revised criteria, one MET (metabolic equivalent) is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  

When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, 
Note 2 (2000).

Pursuant to these revised criteria, a 100 percent evaluation 
may be assigned for valvular heart disease (including 
rheumatic heart disease) during active infection with 
valvular heart damage and for three months following 
cessation of therapy  for the active infection.  Thereafter, 
with valvular heart disease (documented by findings on 
physical examination and either echocardiogram, Doppler 
echocardiogram, or cardiac catheterization) resulting in:  
Chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; where there is left ventricular dysfunction with 
an ejection fraction of less than 30 percent, 100 percent 
rating evaluation is warranted.  

A 60 percent evaluation may be assigned where there is more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  

When a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, a 30 percent 
evaluation may be assigned.  

When a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication is required, a 10 percent 
evaluation may be assigned. 38 C.F.R. § 4.104,  Diagnostic 
Code 7000, effective January 12, 1998.

Additionally, a 100 percent evaluation may be assigned for 
cardiomyopathy where there is chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  

A 60 percent evaluation may be assigned for cardiomyopathy 
when there is more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  

When a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, a 30 percent 
evaluation may be assigned.  

When a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication is required, a 10 percent 
evaluation may be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7020 (effective January 12, 1998).

In addition, the Board notes that in VAOPGCPREC 3-00, the 
General Counsel concluded that when a provision of the VA 
rating schedule is amended during the course of a claim for 
an increased rating, under that provision is amended, the 
Board should determine whether the intervening change is more 
favorable to the veteran; if so, the Board should apply that 
provision to rate the disability from and after, the 
effective date of the regulatory change; and the Board should 
apply the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  With these considerations in mind, the Board will 
address the merits of the claim at issue.



Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2000).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2000).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. at 49.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4.114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

Factual Background

A review of the service medical records discloses onset of 
recurrent arrhythmia associated with cardiomyopathy, 
myocarditis.  

A January 1986 VA medical examination report concluded in 
pertinent findings of myocarditis  with cardiac arrhythmia 
and chest x-ray compatible with mild cardiomegaly.

The veteran was originally awarded entitlement to service 
connection for a cardiovascular disorder in March 1986 
wherein a 30 percent evaluation was assigned for recurrent 
cardiac arrhythmia associated with cardiomyopathy.  

A private medical record dated in March 1993 from the 
Memorial Hospital in Colorado Springs, Colorado shows that he 
was treated for reported orthopnea and edema.  An 
electrocardiogram showed an abnormal M-mode and 2-D echo and 
Doppler most suggestive of a severe dilated cardiomyopathy 
with biatrial and biventricular enlargement and an ejection 
fraction of around 20 percent.  



A catheter was placed in the right pulmonary artery, and 
cardiomegaly was found without congestive heart failure.  The 
veteran was discharged with advice of taking it easy, but 
without having activities limited.

A VA examination report dated in April 1993 shows the veteran 
related doing fairly well, until February 1993, when he began 
to develop orthopnea and edema.  Physical examination 
revealed that his pulse was 72 and regular, and that 
respirations were 12.  His lungs were clear to auscultation 
and percussion.  The PMI was not palpable, S1 was normal, S2 
was snappy and normally split.  

The examiner did not appreciate any S3, murmurs, rubs, 
gallops or clicks.  There was no brachial femoral lag.  The 
dorsalis pedis, femorals, radials, and carotids were 1+ 
bilaterally, the posterior tibials were 2+ bilaterally.  
There were no brachial femoral lag, femoral or carotid 
bruits, abdominal bruits, or palpable abdominal aneurysm.  
The extremities were without cyanosis, clubbing or edema.  
The diagnosis was cardiomyopathy Functional Therapeutic Class 
3C with a history of supraventricular arrhythmia and 
congestive heart failure.

By rating action dated in March 1994, the RO granted 
entitlement to service connection for hypertension as part of 
the overall cardiac evaluation and continued the 30 percent 
evaluation.  In April 1994, the veteran filed a notice of 
disagreement with this decision.

Private medical records from the Memorial Hospital in 
Colorado Springs, Colorado dated in July 1997 show that the 
veteran was admitted for atrial flutter and congestive heart 
failure.  Radiological testing revealed that the heart was 
enlarged with increased pulmonary markings.  Echocardiogram 
showed severe dilated cardiomyopathy with very poor overall 
ventricular contractility and an ejection fraction of 20 
percent.  The diagnosis was dilated cardiomyopathy with 
congestive heart failure.

The veteran was then transferred to a VA medical facility in 
Denver, Colorado, wherein he experienced five episodes of 
non-sustained ventricular tachycardia, four symptomatic and 
one asymptomatic.  A VA medical record dated in July 1997 
shows that the congestive heart failure was continuing to 
improve.

The veteran underwent a left ventriculography in August 1997.  
It was indicated that he had severe global hypokinesis and 
left ventricular ejection fraction of 18 percent.  The 
associated angiography was said to be normal.  The diagnosis 
was congestive heart failure, ventricular tachycardia, and 
atrial flutter.

VA medical records from the medical facility in Salt Lake 
City, Utah, dated in August 1997, show that the veteran 
underwent a radio frequency ablation, with normal sinus 
rhythm after the procedure.

The veteran underwent a VA examination in February 1998.  
Physical examination revealed that the jugulovenous pulse was 
half way up the neck, with no crackles or wheezes audible.  
There was a strong positive fourth heart sound at the PMI.  
There were no cardiac murmurs audible, nor was there evidence 
of abdominal aortic aneurysm on palpation.  The peripheral 
pulses including radial, brachial, dorsalis pedis and 
posterior tibial were readily palpable.  Echocardiogram 
revealed strong suggestion of left ventricular hypertrophy 
and some suggestion of left atrial abnormality.  

The veteran reported that he could walk approximately two 
miles within an hour's time.  He denied orthopnea and 
paroxysmal, nocturnal dyspnea, light-headedness, and syncope, 
which he had not experienced since his ablation of the 
accessory pathway in August 1997.  The diagnosis was severe 
dilated cardiomyopathy with left ventricular dilation; left 
ventricular ejection fraction of 18 percent per cardiac 
catheterization of August 1997; markedly limited exercise 
tolerance in the range of less than 3 METs manifested by a 
walking tolerance of two miles per hour on a level surface.  

The examiner also indicated that the atrial flutter secondary 
to accessory pathway was successfully treated with radio 
frequency ablation; and the cardiac tachy-dysrhythmia - 
ventricular tachycardia which had been documented on three 
occasions during the August 1997 hospitalization, had no 
symptomatic evidence of recurrence.

The veteran underwent a VA examination in November 1999.  He 
reported episodes of dizziness approximately four times per 
week, which would generally occur with walking and which 
could be preceded, followed or accompanied by light-
headedness.  He also indicated that he would sit for six to 
ninety minutes and feel better thereafter.  He noted that 
when he would resume activity walking and/or climbing up 
stairs, it could result in a recurrence of the episodes of 
dizziness.  It was not clear if a sensation known as 
palpitation was present during the stated events.  

The examiner questioned the veteran regarding symptomatology 
which would suggest persistent left ventricular systolic 
dysfunction.  The veteran described a two-pillow orthopnea 
and paroxysmal nocturnal dyspnea which he said would last an 
hour.  He denied the occurrence of peripheral edema and he 
replied to a question regarding chest pain with a description 
of "hard breathing."  He indicated that he could walk 
approximately two blocks to the onset of shortness of breath.  

The examiner noted that according to the available records 
and the veteran's history, the veteran had not had a physical 
examination nor care since 1998.  He did report seeing a Dr. 
TE, a private cardiologist in Colorado Springs, Colorado, for 
a prescription of insulin, over a year prior to this 
examination.  The veteran indicated that his breathing was 
definitely worse since his last visit, and that he would feel 
thumping or bumping approximately one time per week in his 
chest, but that he thought he had a recurrence of more 
frequent palpitations in August 1999.  At the time of the 
examination, he did not describe persistent retrosternal 
pain, heaviness, tightness, squeezing, aching, fullness, 
which was effort related or associated with palpitations.  




Examination showed jugulovenous pulse to be flat with the 
veteran sitting upright at 90 degrees.  The lung fields were 
entirely clear of crackles, wheezes, squeaks, or rubs.  

There was definitely no ventricular gallop nor atrial gallop 
on auscultation.  Hepatomegaly was absent and there was no 
demonstrable peripheral edema.

The examiner commented on the November 1999 echocardiogram 
which showed findings of mild hypertrophy of the left 
ventricle, moderate systolic dysfunction (segmental) with 
inferior and septal hypokinesis, and an estimated left 
ventricular ejection fraction of 40 percent.  

It was noted that prior examinations by echocardiography were 
available to three medical doctors, and to this examiner, all 
of which concluded that the veteran's left ventricular 
function had improved.  

As a result of the veteran's symptomatic focus on light-
headedness which was effort related, the examiner gave the 
veteran an EVENT monitor.  He was instructed on the use of 
the machine and how to document electrical activity during 
periods of symptomatology.  

It was further explained that the monitor would make it 
possible to document the presence or absence of atrial 
flutter or ventricular tachycardia.  The veteran failed to 
respond with any transmission despite repeated telephone 
requests.  

The examiner concluded that the available information made it 
clear that the veteran's left ventricular systolic function 
had improved and that it was unknown whether or not he had 
recurrent atrial flutter or recurrent tachycardia or some 
other electrocardiographic abnormality which might be related 
to his symptomatology.  


The diagnosis was (1) hypertension, chronic, uncontrolled; 
(2) dilated cardiomyopathy, as likely as not due to 
uncontrolled hypertension, with manifestations of cardiac 
dysrhythmia documented as atrial flutter and ventricular 
tachycardia; (3) recurrent congestive heart failure, as 
likely as not due to (1) and (2) above, improved with 
intensive treatment with most recent echocardiographic left 
ventricular ejection fraction of 40 percent; (4) status post 
operative ablation for cardiac dysrhythmia (atrial flutter 
and ventricular tachycardia), current status regarding 
paroximal recurrences uncertain due to lack of patient 
cooperation with diagnostic studies (EVENT monitor); and (5) 
coronary artery disease, with insufficient evidence to 
warrant a diagnosis with report of no flow limiting lesions 
if coronary arteries per coronary arteriography.

As per directive of the Board remand dated in June 1999, the 
examiner opined that the criteria for cardiomyopathy which 
most closely fit the veteran's disability were those which 
considered the ventricular ejection fraction improving from 
18 percent to 40 percent, but with limitation in walking with 
onset of dyspnea and dizziness, and a METs workload of 3, but 
not greater than 5.  

The examiner also indicated that there was documented 
improvement in left ventricular ejection fraction from 18 
percent to 40 percent, however, he noted that improvement in 
functional status as noted per ECHO did not parallel 
improvement of change in clinical symptoms in many cases.  He 
also noted that without the date from the EVENT monitor, he 
was unable to opine as to the current status or degree of 
improvement in the veteran's cardiac dysrhythmias following 
ablation.  

It was also indicated that intensive medical therapy may well 
bring about further improvement of the veteran's disability 
over time, though, the examiner could not opine as to the 
measure of completeness this improvement might occur.  The 
examiner concluded that due to the lack of compliance with 
transmissions from the EVENT monitor, the presence or absence 
of cardiac dysrhythmia during episodes of dizziness could not 
be documented.

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The veteran has been afforded comprehensive and 
contemporaneous VA examinations.  The RO has obtained and 
associated with the claims file a significant quantity of VA 
medical treatment records.  The most examination of record 
shows that clinical findings are not as complete as they 
could be, but this is due to the veteran's fault in not 
cooperating by returning needed clinical study results.

Regardless, the Board is of the opinion that there is 
sufficient medical evidence on file to allow for a 
determination on the issue on appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A(d)).  
It is well to note at this time that the veteran's claim has 
been remanded twice to the RO for further development and 
such development has been completed to the extent possible.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand of the veteran's claim to the RO for 
adjudication under the new law would only serve to further 
delay resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

To summarize, the veteran maintains that the 60 percent 
rating evaluation does not accurately reflect the degree of 
disability that he experiences because of his heart 
disability.

He maintains that he experiences regular episodes of 
dizziness and light-headedness associated with walking.  He 
has also asserted that he has a two-pillow orthopnea, 
paroxysmal nocturnal dyspnea, and "hard breathing."  He 
contends that his breathing has worsened, and that he 
experiences thumping or bumping.  

In this regard, the lay statements that he has presented are 
considered to be competent evidence when describing symptoms 
of his heart disability.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
See Espiritu, 2 Vet. App. at 492.

A review of the record establishes that the veteran has 
chronic, uncontrolled hypertension, dilated cardiomyopathy 
with manifestations of cardiac dysrhythmia, recurrent 
congestive heart failure, status post operative ablation for 
cardiac dysrhythmia, and coronary artery disease.

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 7000 in effect prior to January 12, 1998.  In 
this regard, active rheumatic heart disease, with 
ascertainable cardiac manifestation, for a period of six 
months or inactive rheumatic heart disease with definite 
enlargement of the heart confirmed by roentgenogram and 
clinically; dyspnea on slight exertion; rales, pretibial 
pitting at the end of the day or other  definite signs of 
congestive failure; with more than sedentary employment 
precluded to warrant the maximum evaluation of 100 percent 
have not been shown by the current evidence of record.  

It has been shown that the veteran's left ventricular 
ejection fraction had markedly improved from 18 percent to 40 
percent, and that intensive medical therapy may well bring 
about further improvement over time.  Additionally, it has 
been noted that due to the lack of compliance with 
transmissions from the EVENT monitor, the current status or 
degree of improvement in the veteran's cardiac dysrhythmias 
following ablation and the presence or absence of cardiac 
dysrhythmia during episodes of dizziness could not be 
documented.  Accordingly, based upon the evidence of record, 
entitlement to an increased evaluation pursuant to Diagnostic 
Code 7000 in effect prior to January 12, 1998 is not be 
warranted.

The Board has also considered the recent evidence of record 
with regard to the application of the rating criteria under 
Diagnostic Codes 7000 and 7020 in effect as of January 12, 
1998, but finds also that there is no basis for a higher 
evaluation under these criteria.  In this regard, the 
evidence of record does not reveal chronic congestive heart 
failure, or workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
upon which to predicate the maximum evaluation of 100 
percent.  


The evidence of record does show that the veteran's 
cardiomyopathy is manifested by echocardiographic left 
ventricular ejection fraction of 40 percent, with limitation 
in walking by onset of dyspnea and dizziness, and that he can 
do 3 to 5 METs of activity.  Pursuant to this evidence of 
record, the veteran's heart disability more closely 
approximates a 60 percent rating evaluation pursuant to 
Diagnostic Code 7020, effective as of January 12, 1998.


Additional Consideration


With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
pertinent theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.

In the veteran's case at hand, the RO has provided and 
obviously considered the criteria for assignment of an 
extraschedular evaluation in light of the veteran's claim for 
an increased evaluation for his heart disability.  However, 
the RO did not assign an increased evaluation on this basis.




In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The service-connected heart disability has not been reported 
to markedly interfere with employment, nor has it required 
frequent inpatient care.  In fact, the veteran himself 
indicated that he could walk approximately two miles within 
an hour's time and that he had not sought treatment for his 
disability since 1998.  The current 60 percent evaluation 
adequately compensates the veteran for the current nature and 
extent of severity of his heart disability.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

Therefore, the Board finds that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the severity of his disability. 
Accordingly, the Board concludes that the weight of the 
evidence is against the claim for an evaluation in excess of 
60 percent for the veteran's service-connected heart 
disability associated with myocarditis, arrhythmia, and 
cardiomegalia under both the former and revised criteria.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 60 percent for the service-connected 
heart disease.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an evaluation in excess of 60 percent for a 
service-connected heart disability associated with 
myocarditis, arrhythmia, and cardiomegalia, currently 
evaluated as 60 percent disabling is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

